Citation Nr: 0102171	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical, thoracic, 
and lumbar spine arthritis with myofascitis, headaches, and 
urinary frequency, claimed as a back bruise.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
cervical, thoracic, and lumbar spine arthritis with 
myofascitis, headaches, and urinary frequency.

3.  Entitlement to an increased disability rating for 
sinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1995 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, an increased 
disability evaluation for sinusitis was denied.  The veteran 
also appeals an October 1995 rating decision which denied 
service connection for back bruise as well as a May 1997 
rating action which denied his claims for compensation under 
38 U.S.C.A. § 1151. 


REMAND

Prior to consideration of the present case, certain 
development must be completed to ensure compliance with the 
veteran's right to due process.

In March 1996, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, indicated that he desired to 
appear personally at a hearing.  However, the veteran did not 
indicate whether he desired a hearing before RO personnel or 
a Member of the Board.  While the veteran was afforded a 
hearing before a RO hearing officer in May 1995, the evidence 
does not indicate that a hearing before a Member of the Board 
was scheduled.  As it is unclear from the evidence whether 
the veteran desired a hearing before a Member of the Board as 
well as RO personnel, due process concerns require that the 
veteran be afforded the opportunity for such hearing, if so 
desired. 

This case is accordingly REMANDED for the following 
development:

The RO should request that the veteran 
indicate whether he desires a hearing 
before the Board.  If so, he should be 
asked to identify whether he wishes a 
hearing before a Member of the Board 
sitting in Washington D.C., a Member of 
the Board sitting at the RO, or before a 
Member of the Board by means of a 
videoconference hearing.  If he desires a 
hearing, the RO should schedule him for 
such hearing in accordance with 
applicable law.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




